PER CURIAM.
The appellant seeks review of a final judgment of dissolution of marriage. He raises several points on appeal, none of which we find to have merit except that the trial court conditioned his temporary custody of the minor children as follows:
* * * * iff *
“ * * * Said temporary custody shall be terminated upon the Husband’s failure to comply with each and every provision of this Final Judgment of Dissolution.”
s{5 * sfc * * ♦
We find this provision to be error and modify said final judgment of dissolution by striking said provision. Howard v. Howard, 143 So.2d 502 (Fla. 3rd DCA 1962); Chaffin v. Grigsby, 293 So.2d 404 (Fla. 4th DCA 1974). In all other respects the final judgment is affirmed.
Affirmed as modified.